ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOSEK ET AL (US 2013/0292081 A1) discloses a method of depositing molten magnetic alloy droplets, including an insulation layer as domain boundaries.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 12/23/2020 for this examiner's amendment was given by Attorney M. Harper, for the claims filed on 10/19/2020.

In claim 1:
At line 11: after “traces,”, insert - - wherein the applying is by a coating apparatus having a sprayer,- -;
At line 12: after “antiferromagnetic”, insert - - material- -;
At line 12: after “diamagnetic”, insert - - material- -;
At line 12: delete “insulating”, and replace with - -electrically insulating material- -;
At line 12: after “non-magnetic”, insert - - material- -;
At line 12: after “paramagnetic”, insert - - material- -;
At line 13: after “permanent magnetic”, insert - - material- -.

In claims 11 – 17:
Cancel claims 11 – 17.

In claim 18:
At line 10: after “traces”, insert - -, wherein the applying is by a coating apparatus having a sprayer,- -;
At line 11: after “antiferromagnetic”, insert - - material- -;
At line 12: after “diamagnetic”, insert - - material- -;
At line 12: delete “insulating”, and replace with - -electrically insulating material- -;
At line 12: after “non-magnetic”, insert - - material- -;
At line 12: after “paramagnetic”, insert - - material- -;
At line 12: after “permanent magnetic”, insert - - material- -.

Claims 1, and 18 are as follows, with examiner’s amendment.
Claim 1:
A method for printing a three-dimensional article, the method comprising:
	induction heating, by an induction head assembly, magnetic material to form an alloy melt, wherein the induction head assembly includes a nozzle and an induction heater that heats the magnetic material;
	ejecting, by the induction head assembly, the alloy melt from the nozzle onto a base; and


Claim 18:
A method for printing a three-dimensional magnetic article, the method comprising:
	induction heating, by an induction head assembly, a magnetic material to form an alloy melt;
	selectively moving the induction head assembly and a base relative to each other based on a predetermined pattern used to form the article;
	depositing, by the induction head assembly, the alloy melt onto the base in accordance with a configuration of the predetermined pattern, wherein the depositing comprises layering two or more traces of the alloy melt onto the base; and
	applying a coating between the layers of the two or more traces and thereby forming the article, wherein the applying is by a coating apparatus having a sprayer, wherein the coating is at least one of an antiferromagnetic material, a diamagnetic 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 5, 7 – 10, and 18 – 20 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the method step: “applying a coating between the layers of the two or more traces and thereby forming the article, wherein the applying is by a coating apparatus having a sprayer”,  as recited in claims 1, and 18, with examiner’s amendment; with recited method steps involving deposition of layers of magnetic material alloy melt, with application of a coating of a different material between the layers of magnetic material, to form a magnetic article.
The primary prior art reference does not disclose the claimed combination of structures/features and method steps pertaining to formation of a layered magnetic article, where the layers are formed by a magnetic material and by a coating layer of another material. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference with the limitations recited as claimed above, in the field of endeavor of three-dimensional printing of magnetic articles; thus the claimed invention is non-obvious over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
12/23/2020
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761